Citation Nr: 0202971	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  01-04 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
$1,567 in VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1972 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision by the Committee on 
Waivers and Compromises which denied the veteran's claim for 
waiver of recovery of an overpayment of $1,567 in VA 
compensation benefits.  The veteran requested a Board hearing 
but withdrew that request in September 2001.  The waiver 
issue is the only matter properly on appeal at this time.

The Board notes some other issues which are not presently on 
appeal.  In March 1998, the Board remanded an issue of an 
increase in a 20 percent rating for a left hand condition; in 
June 1999, the RO increased the rating for such condition to 
40 percent; subsequent correspondence including a February 
2002 written presentation by the veteran's representative 
indicates satisfaction as to this issue; and the Board finds 
that the appeal of such issue is withdrawn.  38 C.F.R. 
§ 20.204.  The veteran disagreed with a June 1999 RO decision 
as to issues of increased ratings for right and left knee 
conditions, and the effective date for an increased rating 
for a low back condition; the RO sent him a statement of the 
case on these issues in March 2000; but an appeal of these 
issues has not been perfected by a substantive appeal, and 
thus such issues are not currently before the Board.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.   


FINDINGS OF FACT

1.  The veteran has been charged with an overpayment of VA 
compensation in the amount of $1,567, representing additional 
dependency benefits which he received on behalf of a daughter 
(who was between ages 18 and 23 and attending school) for the 
period of August 1999 to April 2000.  The veteran was not 
legally entitled to such dependency benefits since, for the 
same period, his daughter was awarded Chapter 35 Dependents 
Educational Assistance.

2.  There was no significant fault by either the veteran or 
the VA in creation of the overpayment of compensation 
benefits; recovery of the overpayment would not be an undue 
financial hardship for the veteran or his family; recovery of 
the overpayment would not defeat the purpose for which the 
benefits were intended; there would be at least some unfair 
gain to the veteran if the debt were not recovered; reliance 
on the compensation benefits involved in the overpayment did 
not result in relinquishment of a valuable right or 
incurrence of a legal obligation; and there are no other 
factors which would make recovery of the overpayment 
inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $1,567 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from July 1972 until 
retirement from service in July 1992.

Compensation under 38 U.S.C.A. § 1151 for disability due to 
VA treatment has been awarded to the veteran for 
postoperative residuals of laceration of the left hand 
(currently rated 40 percent disabling) as if the condition 
were service connected.  Other established service-connected 
disabilities (and current ratings) include a low back 
condition (20 percent), a right knee condition (20 percent), 
a left knee condition (20 percent), right thumb and hand 
condition (10 percent), tinnitus (10 percent), a left foot 
condition (0 percent), scars of ears from cyst removal (0 
percent), forehead scar from removal of squamous cell 
carcinoma (0 percent), and a right cheek scar from actinic 
keratosis (0 percent).  A combined compensation rating of 80 
percent has been in effect for these disabilities for several 
years.  

For many years the veteran received additional compensation 
by reason of having a dependent wife and dependent child 
(since he had a combined compensation rating of at least 30 
percent).  The child, [redacted], was born in April 1980; she 
reached age 18 in April 1998.  The veteran was periodically 
told in award letters and attachments that dependency 
benefits for a child included a child under age 18, as well 
as a child between the ages of 18 and 23 if attending 
approved schooling.

In June 1999, the RO awarded the veteran a total disability 
compensation rating based on individual unemployability, and 
such was considered permanent in nature as of February 1999.  
The finding of a permanent and total disability compensation 
rating rendered the veteran's dependents eligible for Chapter 
35 Dependents Educational Assistance.  A July 1999 award 
letter and attachments informed the veteran about eligibility 
of his dependents for Chapter 35 educational benefits, and he 
was told that his compensation included additional benefits 
for his child [redacted].

In late September 1999, the veteran, who lives in Tennessee, 
filed another VA Form 21-674, Request for Approval of School 
Attendance, showing that his daughter, [redacted], would be 
enrolled in a college educational program in California in 
August 1999.  (This form is used to obtain additional 
compensation for a dependent child, between ages 18 and 23, 
attending approved schooling.)  A December 1999 award letter 
to the veteran told him dependency benefits were continuing 
for [redacted] based on her school attendance.

In April 2000, the veteran's daughter, [redacted], who lived in 
California and was attending college there, filed VA Form 22-
5490, application for Dependents Educational Assistance under 
Chapter 35.  The form and other information told her that 
there was no entitlement to both Chapter 35 education 
benefits and additional compensation based on school 
attendance of a child.  In May 2000, an RO retroactively 
awarded her Chapter 35 educational benefits as of August 16, 
1999, when her college schooling began.

The VA subsequently retroactively adjusted the veteran's 
compensation award, to remove dependency benefits for [redacted] 
for the period from August 16, 1999 through April 2000 (i.e., 
during which time [redacted] was also awarded Chapter 35 
educational benefits), and this resulted in an overpayment of 
compensation benefits to the veteran in the amount of $1,567.

In May 2000, the veteran was informed by letter of the debt 
that had been created, and he was notified of his repayment 
options and waiver rights.  

In June 2000, the veteran requested a waiver of recovery of 
the overpayment.  He asserting that it was not his fault that 
the compensation overpayment for dependency benefits for his 
daughter was created, and it was not his fault that his 
daughter delayed a number of months before applying for 
Chapter 35 educational benefits (and then getting a 
retroactive award of educational benefits).  He said that 
when he had asked the VA about applying for education 
benefits for dependents he had never been informed that 
obtaining Chapter 35 education benefits in his daughter's 
name would result in an overpayment to him that would have to 
be repaid.  

According to the veteran's July 2000 financial status report, 
he was married and no longer had dependent children.  He and 
his wife were not working.  His wife worked last year but not 
since then.  Family income consisted of his VA compensation 
and Social Security benefits.  (The veteran is a military 
retiree and waives military retirement pay in favor of VA 
compensation).  Total monthly net income was $3,000, and 
average monthly expenses were $1,650 for rent, food, 
utilities, insurance, automobile payments, and taxes.  The 
difference was a monthly income surplus of $1,380.  He 
reported assets of $4,350, including $550 in cash, and the 
rest for two vehicles.  He indicated that he did not have any 
outstanding debts.

The RO Committee on Waivers and Compromises issued a decision 
in August 2000 denying the veteran's request for a waiver of 
recovery of the compensation overpayment, finding that 
recovery of the debt would not be against equity and good 
conscience.  

II.  Analysis

The veteran seeks a waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,567.  Through 
discussions in correspondence, the RO waiver decision, and 
the statement of the case, the veteran has been notified of 
the evidence needed to substantiate his claim.  All pertinent 
evidence has been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

For the period from August 1999 through April 2000, the 
veteran was paid $1,567 in additional compensation by reason 
of having a dependent daughter, [redacted], who was between the 
ages of 18 and 23 and attending approved schooling.  See 
38 U.S.C.A. §§ 101(4), 1115.  In April 2000, [redacted] applied 
for Chapter 35 Dependents Educational Assistance, and she was 
retroactively awarded such benefits from the beginning of her 
college course in August 1999.  See 38 U.S.C.A. § 5113; 
38 C.F.R. §§ 21.3130(e), 21.4131.  The law provides that 
there may be no duplicate payments of extra compensation for 
a dependent child, and of Chapter 35 educational benefits for 
the child.  See 38 U.S.C.A. § 3562; 38 C.F.R. §§ 3.667, 
3.707, 21.3023.  The extra compensation paid to the veteran, 
on behalf of the dependent child, [redacted], was properly 
retroactively terminated as of the day preceding the 
beginning date of the award of Chapter 35 educational 
benefits to [redacted].  38 C.F.R. § 3.503(a)(8).  The Board 
finds that the veteran's overpayment of compensation was 
properly created.

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The RO 
Committee on Waivers found none of the absolute bars to 
waiver (i.e., fraud, misrepresentation, or bad faith), but 
denied the veteran's claim under the general standard of 
equity and good conscience.

Regulation, 38 C.F.R. § 1.965(a), states that the standard 
"equity and good conscience'' will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the Government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all inclusive:
    (1) Fault of debtor.  Where actions of the debtor 
contribute to creation of the debt.
    (2) Balancing of faults.  Weighing fault of debtor 
against VA fault.
    (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic  necessities.
    (4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which benefits 
were intended.
    (5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.
    (6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

All listed elements of equity and good conscience should be 
considered in a waiver decision.  See Ridings v. Brown, 
6 Vet.App. 544 (1994).

The evidence shows no significant fault by either the veteran 
or the VA in creation of the overpayment.  The veteran's 
compensation included additional dependency benefits for his 
daughter before she applied for Chapter 35 educational 
benefits, and the VA properly retroactively awarded the 
Chapter 35 educational benefits to the daughter, which 
retroactively extinguished the veteran's right to receive the 
extra dependency benefits.  Fault aside, the law contemplates 
a retroactive adjustment of compensation in such 
circumstances.  

Financial information from the veteran indicates that 
recovery of the overpayment would not cause undue financial 
hardship to him or his family.  The amount of the overpayment 
is relatively small, only $1,567, and this is only slightly 
more than the veteran's monthly income surplus.  The 
overpayment could be collected, over a reasonable period of 
time if necessary, without depriving the veteran or his 
family of the necessities of life.   

Recovery of the overpayment would not defeat the purpose for 
which the benefits were intended.  The extra dependency 
benefits were paid to help support the adult child in 
approved schooling, and recovery of the overpayment will not 
defeat this purpose, particularly as duplicate support for 
the child was given by the retroactive award of Chapter 35 
educational benefits.

There would be at least some unfair gain to the veteran if 
the compensation overpayment were not recovered.  Again, the 
extra dependency benefits were paid to help support the adult 
child in school.  The retroactive award of Chapter 35 
educational benefits to the child should alleviate the 
veteran's overall support burden for the child.  While 
technically different payees (the veteran and his daughter) 
were involved in the events surrounding his overpayment, they 
are both members of the same family, and financial benefit to 
one family member would seem to benefit all family members to 
some extent; similarly, duplicate benefits would bring at 
least some unjust enrichment to any family member.

There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
the extra dependency benefits paid to him.  The Board 
perceives no other factors which would make recovery of the 
overpayment inequitable.

Viewing all factors in this case, the Board concludes that 
recovery of the compensation overpayment from the veteran 
would not be against equity and good conscience.  As the 
preponderance of the evidence is against the waiver claim, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of $1,567 in VA 
compensation benefits is denied.




		
L.W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

